Case: 17-10347      Document: 00514253992         Page: 1    Date Filed: 11/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 17-10347                                  FILED
                                  Summary Calendar                        November 29, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL DIAZ-GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:16-CR-66-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       After Defendant-Appellant Victor Manuel Diaz-Gomez pleaded guilty to
illegal reentry after deportation, the district court varied upward from the
guidelines range and sentenced him to an 18-month term of imprisonment and
a one-year period of supervised release.             Diaz-Gomez contends that the
sentence was substantively unreasonable and that the district court’s
balancing of the sentencing factors involved a clear error of judgment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10347    Document: 00514253992     Page: 2   Date Filed: 11/29/2017


                                 No. 17-10347

      We   review    sentences   for   procedural    error   and    substantive
reasonableness under an abuse of discretion standard.         United States v.
Johnson, 619 F.3d 469, 471-72 (5th Cir. 2010); see also United States v. Smith,
440 F.3d 704, 708 (5th Cir. 2006). Having reviewed the arguments presented
by Diaz-Gomez and the Government and pertinent portions of the record on
appeal, we defer to the district court’s determination of an appropriate
sentence in this case. See United States v. Brantley, 537 F.3d 347, 349 (5th
Cir. 2008). The judgment is AFFIRMED.




                                       2